Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework on 7/1/2021.
The application has been amended as follows: 

2. (CURRENTLY AMENDED) The method of claim 14, wherein [[the]] a temperature of the pickling solution is between 50 to 70°C.  

9. (CURRENTLY AMENDED) The method of claim 14, wherein a temperature of the passivation solution is between 50 to [[70 °C]] 70°C.  

10. (CURRENTLY AMENDED) The method of claim 14, wherein [[the]] a pH of the passivation solution is between 3.5 to 5.5.  


performing electrolytic pickling by immersing the stainless steel 3PO4) while the stainless steel is connected to an anode and applying a voltage of between 0.5 to 5.0 V 
performing electrolytic degreasing of the stainless steel; 
neutralizing an alkaline degreasing solution used for the electrolytic degreasing with sulfuric acid; 
performing electrolytic passivation by immersing the stainless steel that underwent the electrolytic degreasing in a passivation solution including dichromic acid and chromium sulfate while applying a voltage 
pickling the stainless steel with sulfuric acid, 
wherein the passivation solution comprises between 0.1 to [[10.0 %]] 10.0% by weight (wt%) of dichromic acid, between 0.1 to 3.0 wt% of chromium sulfate, and 5 wt% or less of corrosion inhibitor (excluding 0).  

15. (CURRENTLY AMENDED) A method of passivation surface treatment for stainless steel, the method comprising: 
performing immersion degreasing of stainless steel 
3PO4) while the stainless steel is connected to an anode and applying a voltage between 0.5 to 5.0 V 
performing electrolytic degreasing of the stainless steel;  
neutralizing an alkaline degreasing solution used for the electrolytic degreasing with sulfuric acid; 
performing electrolytic passivation where the stainless steel that underwent the electrolytic degreasing is immersed in a passivation solution including dichromic acid and chromium sulfate and applying a voltage between 0.5 to 5.0 V ; and 
pickling the stainless steel with sulfuric acid; 
wherein the passivation solution comprises between 0.1 to [[10.0 %]] 10.0% by weight (wt%) of dichromic acid, between 0.1 to 3.0 wt% of chromium sulfate, and 5 wt% or less of corrosion inhibitor (excluding 0).  


19. (Cancelled) 

20. (CURRENTLY AMENDED) The method of claim 15, further comprising: creating a passive layer having [[the]] a thickness of between 15 to 20 nm.   


Reasons for Allowance
Morito, et al., JP H08-325751 A [hereinafter Morito] is the closest prior art of record. Morito teaches electrolytic degreasing and chromating. However, Morito and the prior art of record do not teach “neutralizing an alkaline degreasing solution used for the electrolytic degreasing with sulfuric acid” and “pickling the stainless steel  with sulfuric acid” after the passivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/HO-SUNG CHUNG/Examiner, Art Unit 1794